Citation Nr: 1635314	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-04 325	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for hepatitis C, status post liver transplant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran subsequently relocated and jurisdiction over his claims was transferred to the RO in Montgomery, Alabama.

In his substantive appeal, the Veteran requested a live videoconference hearing before the Board.  The requested hearing was scheduled for July 2016.  The Veteran was notified of the hearing; however, he did not report for the hearing, did not provide any reason for not reporting, and has not sought to reschedule the hearing.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's hypertension was not present in service or for many years thereafter and is not otherwise related to service.

2.  The Veteran's type II diabetes mellitus was not present in service or for many years thereafter and is not otherwise related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent authorization was provided.  The Veteran was also afforded an opportunity to testify at a hearing before the Board, but did not appear at the hearing.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA examination was provided and that no VA medical opinion was obtained in response to either of the claims.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.   

The Veteran's STRs are negative for any evidence of hypertension or diabetes mellitus.  His post-service treatment records do not suggest that he developed either condition within one year after separating from service.  The Veteran asserted in his October 2008 claim that each condition began in 1990, more than a decade after his discharge, and the first indication in the record of a diagnosis of either condition is a November 2002 treatment note.  The record contains no probative evidence of either condition in service or until decades thereafter, nor does the evidence contain any competent evidence that either condition is related to service.  

While the Veteran has stated that he believes his hypertension and diabetes are related to service, his statements on the matter are conclusory, and unsupported by any rationale.  Moreover, there is no indication that the Veteran possesses the expertise required to provide a competent opinion concerning the etiology of either disorder.

Therefore, the Board has concluded that the evidence of record is sufficient to decide the claims and VA is not obliged to provide an examination or obtain an opinion in response to either of the claims.

In sum, the Board finds that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to his claims.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests hypertension or diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, with regard to the Veteran's claims. 

The medical evidence of record shows the Veteran has been diagnosed with hypertension and type II diabetes mellitus.  The Veteran contends that he was treated for hypertension in service.  The Board first notes that in his October 2008 claim, the Veteran indicated his hypertension began in 1990.  A review of the Veteran's STRs fails to show he was ever treated for or diagnosed with hypertension in service.  In June 1972, the Veteran's blood pressure was recorded as 118/80.  In April 1976 it was recorded as 120/72.  In January 1977 it was recorded as 100/58.  At his July 1978 separation examination it was recorded as 110/80.  None of the Veteran's blood pressure readings in service were noted to be outside of normal limits, nor was any diagnosis of hypertension made during service.  In addition, there is no medical evidence of record suggesting the Veteran had hypertension or elevated blood pressure within one year after his discharge from service.  Instead, the earliest notation of hypertension in the record is a November 2002 treatment note which states the Veteran had hypertension.  The Board also notes there is no statement by any medical professional, or any medical evidence whatsoever, suggesting that the Veteran's hypertension is in any way related to his active service.

Based on the foregoing, the Board finds the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension.  As such, the claim must be denied.

With regard to the Veteran's claim for service connection for type II diabetes mellitus, the Veteran indicated in his October 2008 claim that his diabetes began in 1990.  The Veteran did not explain, and has not since explained, in what manner his diabetes is related to service.  The Board notes that the Veteran's STRs do not show any treatment for or diagnosis of diabetes in service.  The Veteran's blood sugar levels were marked as normal in April 1976, January 1977, and upon separation in July 1978.  The Board also notes there is no evidence to suggest the Veteran developed diabetes mellitus within one year after his discharge from service.  Instead, the earliest indication of diabetes in the record is a November 2002 treatment note which states the Veteran had insulin-dependent diabetes.  The Board further notes the record contains no statement by any medical professional or any other medical evidence indicating the Veteran's type II diabetes mellitus is in any way related to his active service.
 
Based on the foregoing, the Board finds the preponderance of the evidence weighs against the Veteran's claim for service connection for type II diabetes mellitus.  As such, the claim must be denied.

The Board briefly notes that the Veteran has not contended, and the record does not show that he served in the Republic of Vietnam.  As such, presumptive service connection on the basis of herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2016). 

In reaching its decisions, the Board has duly considered the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence weighs against the Veteran's claims, the doctrine is inapplicable, and the claims must be denied. 

ORDER

Service connection for hypertension is denied.

Service connection for type II diabetes mellitus is denied.


REMAND

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for hepatitis C.  The record shows the Veteran was diagnosed with hepatitis C in 1998 and that he subsequently developed cirrhosis of the liver and received a liver transplant in August 2005.  The Veteran has asserted that during service, he engaged in high risk sexual activity.  A February 1972 treatment note confirms that the Veteran reported he had engaged in periodic unprotected sex for the previous 3 months.  The Veteran has stated his belief that these activities caused his hepatitis C infection.  The Board finds that based on the foregoing, a remand for a VA examination and opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the etiology of his hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C was present in service.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to his high risk sexual activity in service, confirmed by a February 1972 note showing the Veteran reported he had engaged in periodic unprotected sex for the previous 3 months.

The examiner should also address the Veteran's lay statements to the effect that he was told in service that his blood test results revealed abnormal liver function.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


